Case 6:18-cv-00583-TH-JDL Document 28 Filed 10/27/20 Page 1 of 2 PageID #: 3445




                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION


 MICHAEL LOMAX, #017246474                        §

 VS.                                              §                CIVIL ACTION NO. 6:18cv583

 DIRECTOR, TDCJ-CID                               §

                                     ORDER OF DISMISSAL

        Petitioner Michael Lomax, an inmate confined in the Texas prison system, filed the above-

 styled and numbered petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging

 his 2011 Anderson County conviction for injury to a child with serious bodily injury. The petition

 was referred to United States Magistrate Judge John D. Love, who issued a Report and

 Recommendation concluding that the petition for a writ of habeas corpus should be denied as time

 barred. (Dkt. #24). Mr. Lomax filed objections. (Dkt. #27).

        The Report of the Magistrate Judge, which contains his proposed findings of fact and

 recommendations for the disposition of such action, has been presented for consideration, and

 having made a de novo review of the objections raised by Mr. Lomax to the Report, the court is of

 the opinion that the findings and conclusions of the Magistrate Judge are correct and the objections

 of Mr. Lomax are without merit. The court reiterates that the petition is time barred and Mr. Lomax

 failed to establish actual innocence under Schlup v. Delo, 513 U.S. 298 (1995). Mr. Lomax’s

 arguments to the contrary in his objections are devoid of merit. Therefore, the court hereby adopts




                                                  1
Case 6:18-cv-00583-TH-JDL Document 28 Filed 10/27/20 Page 2 of 2 PageID #: 3446




 the findings and conclusions of the Magistrate Judge as the findings and conclusions of the court.

 It is accordingly

        ORDERED that the Report and Recommendation (Dkt. #24) is ADOPTED. It is further

        ORDERED that the petition for a writ of habeas corpus is DENIED and the case is

 DISMISSED with prejudice. A certificate of appealability is DENIED. It is finally

        ORDERED that all motions not previously ruled on are hereby DENIED.

        SIGNED this the 27 day of October, 2020.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                 2
